        Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 1 of 19



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


    JAMILET GONZÁLEZ-ARROYO,

         Plaintiff

              v.                          CIVIL NO. 17-1136(RAM)

    DOCTORS’ CENTER HOSPITAL
    BAYAMON, INC., et al.

         Defendants


                             OPINION AND ORDER1

RAÚL M. ARIAS-MARXUACH, District Judge

       Pending     before   the   Court   is   defendant   Doctors’   Center

Hospital Bayamón Motion for Summary Judgment & Legal Memorandum in

Support of the Same (“Motion for Summary Judgment” or “MSJ”) and

Statement of Uncontested Material Facts in Support of Motion for

Summary Judgment (“SUMF”) requesting the dismissal of the present

case. (Docket Nos. 62 and 62-1). Having reviewed the parties’

submissions in support and in opposition to the motion (Docket

Nos. 67 and 71), the Court GRANTS the Motion for Summary Judgment

at Docket No. 62. Judgment dismissing the case with prejudice shall

be entered accordingly.




1 Natasha Ramos-Ayala, a rising third-year student at the University of Puerto
Rico School of Law, assisted in the preparation of this Opinion and Order.
     Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 2 of 19
Civil No. 17-1136(RAM)                                                      2


                                I. BACKGROUND

    On January 30, 2017, Jamilet González-Arroyo (“Mrs. González”

or “Plaintiff”), in representation of her minor son ALG, filed a

lawsuit    alleging   medical    malpractice    against   Doctors’     Center

Hospital Bayamón, Inc. (“the Hospital”), Dr. Benito Hernández-Díaz

(“Dr. Hernández”), his wife, and the conjugal partnership between

them, among other defendants (collectively, “Defendants”). (Docket

No. 1). On April 26, 2011, Plaintiff arrived at the Hospital and

was admitted under the care of Dr. Hernández. Id. ¶ 20. At the

time, Plaintiff’s baby had a gestational age between 37-38 weeks.

Id. That same day, Plaintiff gave birth to a male infant, ALG, by

cesarean section. Id. ¶ 29. Due to complications, ALG was admitted

to a special case nursery and was released on May 5, 2011. Id. ¶¶

33-35. ALG was later diagnosed with autism and cerebral palsy. Id.

¶ 36. Plaintiff alleges ALG’S present and future conditions were

caused by Defendants’ negligence, that is, their departures from

the medical standard of care.          Id.   ¶ 46.     Specifically,    these

departures included “the failure to timely perform a cesarean

section to prevent ALG’s loss of oxygen at birth and to timely

initiate resuscitative maneuvers.” Id. ¶ 47. In addition, she

asserts Defendants’ failure to “manage and stabilize baby ALG’s

condition after his birth has been devastating. Baby ALG now is

catastrophically injured with severe brain damage as well as

physical   and   neurologic     abnormalities   that    are   permanent   and
     Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 3 of 19
Civil No. 17-1136(RAM)                                                3


incapacitating.” Id. ¶ 48. The Hospital and Dr. Hernández deny

they failed to meet the standard of care. (Docket Nos. 9 ¶¶ 29 and

31; 12 ¶¶ 22 and 24).

    Plaintiff retained Dr. Barry Schifrin (“Dr. Schifrin”) as her

expert witness and notified he would testify as:

          An expert in obstetrics and gynecology
          regarding his qualifications and experience,
          his review of the pertinent records, the
          standards of care applicable to this case, the
          Defendants’ departures from such standards,
          the causal relationship of these departures
          with the damages of baby ALG, the contents of
          his expert report, the applicable medical
          literature and the testimony given at his
          deposition.

 (Docket No. 22 at 44).

    On February 18, 2020, the Hospital filed a Motion in Limine

requesting the Court strike Dr. Schifrin as an expert. (Docket No.

44). Subsequently, on February 20, 2020, Dr. Hernández and his

wife filed a Motion for Joinder requesting to join the Hospital’s

Motion in Limine and joinder was granted. (Docket Nos. 45 and 46).

Plaintiff presented an Opposition to the Motion in Limine, and

accordingly the Hospital filed a reply. (Docket Nos. 50 and 55).

    On August 5, 2020, the Court granted the Motion in Limine and

struck Dr. Schifrin’s expert report for failing to comply with the

requirements of Fed. R. Civ. P. 26, Fed. R. Evid. 702, and the

applicable case law. (Docket No. 56 at 16).
       Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 4 of 19
Civil No. 17-1136(RAM)                                                                 4


      On December 16, 2020, the Hospital filed a Motion for Summary

Judgment. (Docket Nos.            62).   Dr. Hernández, Jane Doe and the

conjugal partnership between them again moved for joinder and it

was   granted.    (Docket    Nos.       63    and    73).    On   January    29,   2021,

Plaintiff    opposed      the     MSJ    and        propounded     additional      facts

(“Opposition to MSJ”) (Docket Nos.                     67 and 67-1).         Lastly, on

February    24,   2021,     the    Hospital          replied      to   the   opposition

(“Reply”). (Docket No. 71).

                                II. LEGAL STANDARD

  A. Summary Judgment Standard under Fed. R. Civ. P. 56

      Summary judgment is proper under Fed. R. Civ. P. 56(a) “‘if

the   pleadings,    depositions,             answers    to    interrogatories,       and

admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that

the moving party is entitled to a judgment as a matter of law.’”

White v. Hewlett Packard Enterprise Company, 985 F.3d 61, 68 (1st

Cir. 2021) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322).

      A genuine dispute exists “if the evidence about the fact is

such that a reasonable jury could resolve the point in favor of

the non-moving party.” Alicea v. Wilkie, 2020 WL 1547064, at *2

(D.P.R. 2020) (quotation omitted). A fact is material if “it is

relevant to the resolution of a controlling legal issue raised by

the motion for summary judgment.” Bautista Cayman Asset Co. v.
       Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 5 of 19
Civil No. 17-1136(RAM)                                                            5


Terra II MC & P, Inc., 2020 WL 118592, at *6 (D.P.R. 2020)

(quotation omitted).

      The party moving for summary judgment “bears the initial

burden of showing that no genuine issue of material fact exists.”

Feliciano-Muñoz v. Rebarber-Ocasio, 2020 WL 4592144, at *6 (1st

Cir. 2020) (citation omitted). This burden is met “when the moving

party demonstrates that the opposing party has failed ‘to make a

showing   sufficient     to    establish    the    existence   of   an    element

essential to that party’s case, and on which that party will bear

the burden of proof at trial.’” E.E.O.C. v. Kohl’s Dept. Stores,

Inc., 774 F.3d 127, 131 (1st Cir. 2014) (quoting Celotex Corp.,

477 U.S. at 322).

      The non-movant may “defeat a summary judgment motion by

demonstrating, through submissions of evidentiary quality, that a

trialworthy issue persists.” Robinson v. Town of Marshfield, 950

F.3d 21, 24 (1st Cir. 2020) (quotation omitted). Nevertheless, a

non-movant “cannot merely ‘rely on an absence of competent evidence

but must affirmatively point to specific facts that demonstrate

the   existence   of    an    authentic    dispute.’”     Vogel   v.    Universal

Insurance Company, 2021 WL 1125015, at *2 (D.P.R. 2021) (quoting

Feliciano-Muñoz,       2020   WL   4592144,   at   *6).    Solely      relying   on

“conclusory allegations, improbable inferences, and unsupported

speculation” is insufficient to defeat summary judgment. River
      Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 6 of 19
Civil No. 17-1136(RAM)                                                 6


Farm Realty Tr. v. Farm Family Cas. Ins. Co., 943 F.3d 27, 41 (1st

Cir. 2019) (quotation omitted).

     Local Rule 56 also governs summary judgment. See L. CV. R.

56. Per this Rule, a non-movant must “admit, deny or qualify the

facts supporting the motion for summary judgment by reference to

each numbered paragraph of the moving party’s statement of material

facts.” Id. The First Circuit has stated that adequately supported

facts “shall be deemed admitted unless controverted in the manner

prescribed by the local rule.” Muñiz Negrón v. Worthington Cylinder

Corporation, 2021 WL 1199014, at *3 (D.P.R. 2021) (quoting Advanced

Flexible Circuits, Inc. v. GE Sensing & Inspection Techs. GmbH,

781 F.3d 510, 520 (1st Cir. 2015)). Hence, “litigants ignore Local

Rule 56 at their peril.” Calderón Amézquita v. Vices, 2019 WL

3928703, at *1 (D.P.R. 2019) (citation omitted).

  B. Expert Testimony in Medical Malpractice Cases in Puerto Rico
     The substantive law of Puerto Rico controls in a diversity

case. See Baum-Holland v. Hilton El Con Management, LLC., 964

F.3d.77, 87 (1st Cir. 2020) (“Because this is a diversity case, we

apply Puerto Rico's substantive law.”); Summers v. Fin. Freedom

Acquisition LLC, 807 F.3d 351, 354 (1st Cir. 2015) (“Since this is

a diversity case, we look to federal law for guidance on procedural

matters (such as the summary judgment framework) and to state law

(here, [Puerto Rico] law) for the substantive rules of decision.”).

Thus, pursuant to Puerto Rico law, a plaintiff in a medical
      Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 7 of 19
Civil No. 17-1136(RAM)                                                   7


malpractice case must prove three key elements: “(1) the duty owed

(i.e., the minimum standard of professional knowledge and skill

required in the relevant circumstances); (2) an act or omission

transgressing that duty; and (3) a sufficient causal nexus between

the breach and the harm.” Santa Cruz Bacardi v. Metro Pavia

Hospital Inc., 2020 WL 249433, at *6 (D.P.R. 2020) (quotation

omitted). This duty owed, which is the standard of care owed by

physicians to their patients, is based on a national standard. See

Noel Martínez et al. v. United States of America, 2020 WL 5039242,

at *4 (D.P.R. 2020) (citation omitted). Thus, “in the light of the

modern means of communication and education,” this duty must

“meet[]   the   requirements   generally   recognized   by   the   medical

profession.” Id. (quotation omitted).

     Under Puerto Rico law there is a presumption that “physicians

have ‘provided an appropriate level of care.’” Laboy-Irizarry v.

Hospital Comunitario Buen Samaritano, Inc., 2019 WL 3311270, at *9

(D.P.R. 2019) (quoting Borges ex rel. S.M.B.W. v. Serrano-Insern,

605 F.3d 1, 7 (1st Cir. 2010)). “Plaintiffs are obligated to refute

this presumption by proffering evidence which shows the minimum

required standard of care and the doctor’s failure to achieve said

standard.” López Ramírez v. Grupo HIMA San Pablo, Inc., 2020 WL

5351851, *2 (D.P.R. 2020) (citation omitted). Therefore, absent

proof of the duty owed “it is virtually impossible to prove either

breach or proximate cause.” Vargas-Alicea v. Cont'l Cas. Co., 2020
      Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 8 of 19
Civil No. 17-1136(RAM)                                                   8


WL 3470325, at *3 (D.P.R. 2020) (quotation and internal quotation

marks omitted) (emphasis added).

     To prove the “causal nexus” described in the third element of

a medical malpractice claim, a plaintiff must establish “adequate

causation.” This adequate cause “is not every condition without

which a result would not have been produced, but that which

ordinarily produces it according to general experience.” Laboy-

Irizarry, 2019 WL 3311270, at *9 (quotation omitted) (emphasis

added).   Likewise,   “[u]nder   Puerto   Rico   law,   ‘[i]n   order   to

determine the applicable standard of care in a medical malpractice

action and to make a judgment on causation, a trier of fact will

generally need the assistance of expert testimony.’” Laureano-

Quiñones v. Nadal-Carrión, 982 F.3d 846, 848 (1st Cir. 2020)

(quoting Pagés-Ramírez v. Ramírez-Gonzalez, 605 F.3d 109,113 (1st

Cir. 2010)).

     The First Circuit has repeatedly held that expert testimony

is required to prove causation in medical malpractice suits because

it is a field where issues are “scientifically driven and more

nuanced than in most tort cases.” Martínez-Serrano v. Quality

Health Servs. Of Puerto Rico, Inc., 568 F.3d 278, 286 (1st Cir.

2009); see also Cruz-Vázquez v. Menonita General Hosp., Inc., 613

F.3d 54, 56 (1st Cir. 2010); Pages-Ramírez, 605 F.3d at 113;

Marcano Rivera v. Turabo Medical Ctr. P’ship, 415 F.3d 162, 167

(1st Cir. 2005) (quotation omitted) (“[A] factfinder normally
       Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 9 of 19
Civil No. 17-1136(RAM)                                                           9


cannot find causation [a breach of the duty owed] without the

assistance of expert testimony to clarify complex medical and

scientific issues that are more prevalent in medical malpractice

cases than in standard negligence cases.”). Thus, the District of

Puerto Rico, time and time again, has dismissed medical malpractice

cases where the plaintiff’s sole expert report has been stricken

from the record. See e.g., Lopez Ramírez, 2020 WL 5351851 at *8;

Noel Martinez, 2020 WL 5039242, at *6; Santa Cruz Bacardi, 2020 WL

249433,   at    *9;   Laureano-Quiñones       v.    Nadal-Carrión,      2018    WL

4057264, at *3 (D.P.R. 2018), aff’d, Laureano-Quiñones, 982 F.3d

at 850; Gonzalez Rivera v. Hosp. HIMA-Caguas, 2018 WL 4676925, at

*5 (D.P.R. 2018), aff'd sub nom. Gonzalez-Rivera v. Centro Médico

Del Turabo, Inc., 931 F.3d 23 (1st Cir. 2019); Rodríguez-Sánchez

v.   United    States,   380    F.   Supp.   3d    184,   189   (D.P.R.   2016);

Rodríguez-Diaz v. Seguros Triple-S, Inc., 2009 WL 3066637, at *3

(D.P.R. 2009), aff'd, 636 F.3d 20 (1st Cir. 2011).

                          III. FINDINGS OF FACT

       Before discussing the undisputed facts, the Court notes that

most of the material facts in Plaintiff’s Statements of Uncontested

Material Facts are based on Dr. Schifrin’s expert report. (Docket

No. 67-1 5-6). But the report was already stricken from the record

by this Court. (Docket No. 56). Furthermore, Plaintiff did not

seek   reconsideration     of    this    decision     until     she   filed    her

Opposition to MSJ.
     Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 10 of 19
Civil No. 17-1136(RAM)                                                   10


     The First Circuit has held that “[i]n opposing a motion for

summary judgment, a plaintiff must proffer admissible evidence

that could be accepted by a rational trier of fact as sufficient

to establish the necessary proposition.” Gomez-Gonzalez v. Rural

Opportunities,   Inc.,   626   F.3d   654,   662   n.3   (1st   Cir.   2010)

(quotation omitted) (emphasis added). A stricken expert report is

not admissible evidence. See e.g., Lopez Ramírez, 2020 WL 5351851,

at *3 (explaining that facts based on an “inadmissible expert

report are not adequately supported by the record and cannot be

considered on summary judgment.”); Bailey v. United States, 115 F.

Supp. 3d 882, 893 (N.D. Ohio 2015) (finding doctor’s expert report

inadmissible and thus plaintiff had failed to proffer admissible

evidence to prove causation in a wrongful death claim); Denton v.

Ne. Ill. Reg'l Commuter R.R. Corp., 2005 WL 1459203, at *5 (N.D.

Ill. 2005) (except for stricken expert’s report as to medical

causation, plaintiff had not offered any expert testimony to

support an inference of causation, and failed to produce admissible

evidence of an essential element of her claim); Crawford v. Newport

News Indus. Corp., 2018 WL 4561671, at *82 (E.D. Va. 2018), report

and recommendation adopted in part, 2018 WL 2943445 (E.D. Va.

2018), appeal dismissed sub nom. Kershaw v. Newport News Indus.

Corp., 2018 WL 8058614 (4th Cir. 2018) (holding in a disparate

treatment claim that plaintiff may not rely on a doctor’s analysis

“for any point” since his testimony and opinions were stricken by
          Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 11 of 19
Civil No. 17-1136(RAM)                                                       11


the Court). Therefore, proffered facts based on Dr. Schifrin’s

inadmissible expert report are not adequately supported by the

record and cannot be considered on summary judgment.

          After   analyzing   the   SUMF   (Docket   No.   62-1),   Plaintiff’s

additional facts (Docket No. 67-1), the Hospital’s Reply to said

facts (Docket No. 71), and only crediting material facts that are

properly supported by a record citation and uncontroverted, the

Court makes the following findings of facts:2

     1.     On January 30, 2017, Plaintiff filed a civil complaint on

            behalf of her minor son ALG against the Hospital, Dr.

            Hernández, his wife, and the conjugal partnership between

            them. (Docket No. 62-1 ¶ 1).

     2.     The Complaint alleges that as a result of negligence during

            the delivery, ALG sustained irreversible injuries and has

            been diagnosed with cerebral palsy, among other conditions.

            Id. ¶ 2.

     3.     Plaintiff alleges ALG’s conditions were caused by the

            Defendants’ negligence, all of whom departed from the

            medical standards of care and otherwise failed to act in a

            prudent, reasonable or responsible manner. Id. ¶ 3.

     4.     The Complaint avers that “[D]efendants’ departures from

            the medical standards of care and/or their professional




2   References to a Finding of Fact shall be cited as follows: (Fact ¶ _).
       Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 12 of 19
Civil No. 17-1136(RAM)                                                   12


         negligence include, but are not limited to, the failure to

         timely perform a caesarean section to prevent ALG’s loss

         of oxygen at birth and to timely initiate resuscitative

         maneuvers.” Id. ¶ 4.

  5.     The Complaint further alleges that Defendants’ failure to

         manage and stabilize ALG’s condition after birth have left

         him “catastrophically injured with severe brain damage as

         well as physical and neurologic abnormalities that are

         permanent and incapacitating.” Id. ¶ 5.

  6.     Plaintiff posits the Hospital failed to comply with the

         applicable standards of the medical profession, and that

         it “is vicariously liable for the negligent acts and/or

         omissions incurred by its medical and nursing staff that

         intervened with Mrs. González and/or baby ALG.” Id. ¶ 6.

  7.     For purposes of establishing negligence and causation,

         Plaintiff announced Dr. Schifrin as her expert witness and

         stated he would:

                  [T]estify as an expert in obstetrics and
                  gynecology regarding his qualifications
                  and experience, his review of the
                  pertinent records, the standards of care
                  applicable to this case, the Defendants’
                  departures from such standards, the
                  causal relationship of these departures
                  with the damages of baby ALG, the
                  contents of his expert report, the
                  applicable medical literature and the
                  testimony given at his deposition.

          Id. ¶ 7.
       Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 13 of 19
Civil No. 17-1136(RAM)                                                   13


  8.     On August 5, 2020, the Court entered an Opinion and Order

         granting the Hospital’s Motion in Limine and struck the

         proffered testimony of Plaintiff’s only expert, Dr. Barry

         Schifrin. Id. ¶ 8.

  9.     In its Opinion, the Court found that “after reviewing Dr.

         Schifrin’s proffered report it is evident that the same is

         improperly founded and inadmissible.” Id. ¶ 9.

  10.    The Court also held that “[n]ot only does the proffered

         expert testimony lack key medical data, it fails to cite

         any medical literature.” Id. ¶ 10.

  11.    The Court also found that the expert report “does not

         specify if the [standard of care] is the national standard

         of care, as required by the applicable case law, or solely

         his personal opinion on the matter.” (Docket No. 56 at 15).

  12.    The   Court   concluded    that    “Dr.   Schifrin’s   report   and

         proffered testimony do not fulfill the requirements of Fed.

         R. Civ. P. 26, Fed. R. Evid. 702 and the applicable case

         law.” (Docket No. 62-1 ¶ 12).

  13.    Plaintiff     did    not    file    a     separate     motion   for

         reconsideration of the Court’s Opinion and Order at Docket

         No. 56 within the timeframe provided by Federal Rules of

         Civil Procedure 59(e). See Docket Civ. No. 17-1136 (RAM).
     Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 14 of 19
Civil No. 17-1136(RAM)                                                         14


                                 IV. ANALYSIS

     A. Plaintiff   Cannot   Request   Reconsideration                Via     Its
        Opposition to the Motion for Summary Judgment

     Plaintiff   utilized     her    Opposition    to     MSJ   to   request    a

reconsideration of the Court’s decision to exclude Dr. Schifrin’s

testimony at Docket No. 56. (Docket No. 67 at 1-9). The Hospital

highlighted this in its Reply. (Docket No. 71 at 1). Although

Plaintiff tried to assert arguments encouraging a reconsideration

of the Opinion and Order issued by this Court, this is not the

proper way to request reconsideration. Moreover, the request is

untimely as the Opposition to MSJ was filed over five (5) months

after the Opinion and Order at Docket No. 56.

     Notably, “[t]he Federal Rules of Civil Procedure do not

specifically     provide     for      the      filing     of     motions      for

reconsideration.”    United       States    v.   Puerto     Rico     Industrial

Development    Company,    386     F.Supp.3d     210,   213     (D.P.R.     2019)

(quotation omitted). However, any motion seeking reconsideration

of a judgment or order issued by a court “is considered as a motion

to alter or amend a judgment under Federal Rule of Civil Procedure

59(e).” Villanueva-Mendez v. Nieves Vazquez, 360 F.Supp.2d 320,

323 (D.P.R. 2005). Therefore, a motion for reconsideration, as any

other motion under Rule 59(e), “must be filed no later than 28

days after the entry of the judgment.” Oquendo v. Costco Wholehouse

Corporation, 2020 WL 2457545, at *1 (D.P.R. 2020). Hence, the
     Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 15 of 19
Civil No. 17-1136(RAM)                                                 15


reconsideration requested via the Opposition to MSJ is untimely

and is insufficient to avoid summary judgment. Dr. Schifrin’s

report remains inadmissible evidence.

     B. Plaintiff Cannot Prove the Hospital’s Negligent Conduct
        Without Expert Testimony

     The   Hospital’s    Motion   for   Summary   Judgment,   which    Dr.

Hernández, his wife and the conjugal partnership between them have

since joined, is based on Puerto Rico case law which states that

expert testimony is needed to prove the standard of care, medical

negligence, and causation in medical malpractice suits. (Docket

No. 62 at 8). The Hospital contends Plaintiff cannot prevail at

trial without expert testimony. Id. at 9. The Court agrees.

     The   Court   previously     struck   Plaintiff’s   expert   report.

(Docket No. 56). The Court found that Dr. Schifrin’s expert report

was inadmissible because it: 1) concluded that there were failures

in the standard of care without grounding his conclusion “on

sufficient facts or data nor the product of reliable principles as

required by Fed. R. Evid. 702”; 2) “lack[ed] key medical data,

[as] it fails cite any medical literature whatsoever”; 3) failed

to specify if the standard of care allegedly breached by Defendants

“is the national standard, as required by the applicable case law,

or solely his personal opinion on the matter”, and 4) did “not

provide any data to sustain or explain the conclusory finding that
     Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 16 of 19
Civil No. 17-1136(RAM)                                                  16


there was a deviation from the standard of care.” (Docket No. 56

at 14-15, Facts ¶¶ 9-11).

     Without     expert   testimony,    Plaintiff    cannot    establish

Defendants’ breach of a duty of care. Without establishing this

breach, Plaintiff cannot establish sufficient causation to link

Dr. Hernández and the Hospital’s alleged negligent behavior with

ALG’s current condition. Thus, expert testimony is needed to prove

if Defendants’ acts caused the “severe brain damage as well as

physical   and   neurologic   abnormalities   that   are   permanent   and

incapacitating” that ALG allegedly exhibits. (Fact ¶ 5).

     Further, Plaintiff failed to proffer in her Opposition to MSJ

sufficient material facts to show that the Hospital’s medical

interventions contributed to ALG’s current state. (Docket No. 67-

1). Plaintiff also argued that by “reserv[ing] and announc[ing]

their right to use as their own expert any expert witness announced

by defendants” in the Joint Proposed Pretrial Conference, they can

use Defendants’ sole expert witness, Dr. Gaudier, to establish

Defendants’ breach of duty of care. (Docket No. 67 at 15-17).

Plaintiff also invoked case law asserting that once an expert

report is filed in a case, said expert belongs to either side. Id.

at 17). She therefore alleges summary judgment is not proper

because she “can, and will, prove [her] case by preponderance of

the evidence through Dr. Gaudier’s testimony if necessary.” Id.

Conversely, the Hospital’s Reply posits that said argument is
        Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 17 of 19
Civil No. 17-1136(RAM)                                                         17


insufficient to overcome summary judgment because Plaintiff did

not submit Dr. Gaudier’s expert report, nor did she provide a

deposition of said expert that could illustrate that his testimony

would be favorable or enough to prove Plaintiff’s case. (Docket

No. 71 at 8-10).

         The Court agrees with Plaintiff that once designated, an

expert is available to either side. See Fed. R. Civ. P. 26(b)(4)(A);

see also S.E.C. v. Koenig, 557 F.3d 736, 744 (7th Cir. 2009)

(citing Fed. R. Civ. P. 26(b)(4)(B)) (“A witness identified as a

testimonial expert is available to either side; such a person can't

be   transformed     after   the    report   has   been   disclosed,     and   a

deposition conducted, to the status of a trial-preparation expert

whose identity and views may be concealed.”) However, Plaintiff

has not submitted Dr. Gaudier’s report to the Court, nor did she

make    specific   citations   or    references    to   said   report   or    any

subsequent expert deposition in her Opposition to MSJ. (Docket No.

67). It is a basic tenet of summary judgment jurisprudence that

“the nonmovant must point to competent evidence and specific facts

to     defeat   summary   judgment.”    Bautista    Cayman     Asset    Co.    v.

Asociacion de Miembros de la Policia de Puerto Rico, 2020 WL

582941, at *1 (D.P.R. 2020) (citing Tropigas de P.R., Inc. v.

Certain Underwriters at Lloyd's of London, 637 F.3d 53, 56 (1st

Cir. 2011)). Therefore, Plaintiff cannot rely on Dr. Gaudier’s

expert report to overcome summary judgment.
     Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 18 of 19
Civil No. 17-1136(RAM)                                                   18


     Plaintiff is left without expert evidence to prove her medical

malpractice case. Moreover, her insistence that she will call Dr.

Gaudier as an expert witness shows that expert testimony is

required to assist the finder of fact in determining if Defendants’

alleged negligence caused ALG to suffer, including but not limited

to, severe brain damage as physical and neurologic abnormalities

that are permanent and incapacitating. (Fact ¶ 5). Plaintiff cannot

rely on what she hopes Dr. Gaudier might testify at trial to defeat

summary   judgment   instead   of   presenting   said   testimony   in   an

admissible evidentiary form. Plaintiff is thus missing all three

elements required to prevail in a medical malpractice case as

without expert testimony she cannot show: (1) the duty that the

Hospital and Dr. Hernández owed to ALG; (2) an act or omission on

their behalf breaching said duty; and (3) a sufficient causal nexus

between the breach and ALG’s current state. See Santa Cruz Bacardi,

2020 WL 249433, at *6.

                                V. CONCLUSION

     Plaintiff lacks admissible expert testimony to show that

Defendants’ conduct caused ALG’s severe damages and conditions.

The Court GRANTS the Motion for Summary Judgment at Docket No. 62.

Judgment dismissing the action with prejudice shall be entered

accordingly.
     Case 3:17-cv-01136-RAM Document 74 Filed 07/23/21 Page 19 of 19
Civil No. 17-1136(RAM)                                                 19


    IT IS SO ORDERED.

    In San Juan, Puerto Rico, this 23rd day of July 2021.

                                         S/ RAÚL M. ARIAS-MARXUACH
                                         United States District Judge
